Citation Nr: 1703349	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  10-49 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to a disability rating in excess of 10 percent for service-connected bilateral plantar fasciitis, calluses, s/p bilateral 5th toe bunionectomies.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from July 1978 to March 1992 and again from February 2003 to July 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal of two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In a March 2010 rating decision, the RO denied the Veteran's request for an increased rating for his service-connected bilateral foot disability.  In a June 2010 rating decision, the RO reopened the Veteran's service connection claim and denied the claim on the merits.  The Veteran disagreed with both decisions and perfected appeals.    

The issues of entitlement to service connection for a low back disability and entitlement to an increased rating for bilateral foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The October 2008 rating decision denied the Veteran's claim for entitlement to service connection for low back pain on the basis that there was no evidence that the Veteran's low back disability was caused or aggravated by his period of service.  

2.  The evidence associated with the claims file subsequent to the RO's October 2008 rating decision is neither cumulative or redundant of evidence of record at the time of adjudication and relates to an unestablished fact necessary to adjudicate the claims as it includes an opinion that suggests that the Veteran had a pre-existing low back disability that may have been aggravated by his second period of active service.



CONCLUSIONS OF LAW

1.  The October 2008 rating decision denying service connection for a low back disability is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence has been received to reopen the claim of service connection for a low back disability.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran is seeking to establish service connection for a low back disability.  Service connection is established for a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during periods of active service.  38 U.S.C.A. § 1110.  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

An October 2008 rating decision denied the Veteran's service connection claim for a low back disability.  By letter dated October 24, 2010, the Veteran was notified of this decision and his appellate rights.  There is no evidence that the Veteran submitted a notice of disagreement, or new and material evidence, within one year of notice of the denial.  That decision, therefore, is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Under the applicable provisions, a claim shall be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence which relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If it is determined that new and material evidence has been received, the claim must be reopened.  VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

The relevant evidence before the RO at the time of the final decision in October 2008 consisted of the following: the Veteran's service treatment records from both periods of service; the Veteran's VA treatment records dated November 2005 through July 2008; private treatment record dated January 22, 2008, and the Veteran's lay statements.  Based on that evidence, the RO denied the Veteran's claims.  The RO reasoned that the Veteran had a pre-existing low back disability stemming from a 2001 motor vehicle accident.  The evidence did not demonstrate that the Veteran's pre-existing low back disability was aggravated by his second period of service.  Based on the lack of evidence showing aggravation, the RO denied the claim.  

Since that time, the evidence received consists of a medical opinion from a private doctor, suggesting that an increase in the Veteran's in-service physical activity from 2004 to 2005 aggravated his low back disability.  The Board finds that this evidence is both new and material.  It is new, in that it has not yet been considered by the VA.  It is material in that relates to an unestablished fact necessary to substantiate the claims for service connection - namely, the nexus requirement.  See 38 C.F.R. §§ 3.156 (a), 3.304(f); Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low" and in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement).  Thus, the claim is reopened.


ORDER

The claim for entitlement to service connection for a low back disability is reopened.  To this extent only, the appeal is granted.


REMAND

Low Back Disability

The Veteran claims that his active duty requirements aggravated his pre-existing low back disability.  The evidence of record demonstrates that the Veteran first began to report low back pain in January 2001, while serving in the Army Reserves.  In January 2002, he was diagnosed with nonradicular low back pain following an automobile accident in April 2001.  At that time, x-ray examination was interpreted as showing very subtle narrowing of the L4-5 disc space.  Given this evidence, the Board finds that a pre-existing low back disability was noted in military records prior to the period of active service beginning February 2003.  As such, the issue at hand is whether the back disability is related to the first period of service, or whether low back disability pre-existing the second period of service was aggravated during that period of active service.  38 U.S.C.A. § 1153.  See generally 38 U.S.C.A. § 1111 (the presumption of soundness applies for disability not "noted" at time of entrance, acceptance and enrollment).

To date, the Veteran has not been afforded a VA examination in relation to his low back disability.  The Veteran's private doctor suggests that the Veteran's low back pain was either caused or aggravated by his increase in physical activity; however, a definitive nexus opinion is necessary.  



Bilateral Foot Disability

The Veteran avers that his bilateral foot disability is worse than the current 10 percent disability rating contemplates.  

The Veteran was last afforded a VA examination in November 2011.  At that time, the clinician noted that the Veteran's bilateral foot disability was manifested by pain, weakness, stiffness, and swelling at rest; there was also fatigue when walking or standing.  

Since that time, the Veteran's VA treatment records suggest an increase in severity of the Veteran's disability.  Specifically, the clinicians have noted that while there is no swelling, redness, or injury, the Veteran does have moderate pain and some deformity of the left foot.  See VA Treatment Records dated June 5, 2013 and October 3, 2013.  As such, the Board finds that a contemporaneous VA examination is necessary to determine the current severity of the Veteran's service-connected bilateral foot disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Board further notes that the Court, in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative and, with their assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers referable to the treatment of the Veteran's claimed disabilities.  Attempts to obtain this information should be documented in the record.

2.  Schedule the Veteran for VA examination with the appropriate examiner to determine the nature and etiology of the Veteran's low back disability.  The claims folder and a separate copy of this remand should be made available to the examiner for review and the examiner should confirm that such records were available for review.  All tests and studies deemed necessary should be accomplished.  

The examiner is requested to take a detailed history of the Veteran's report of back injuries and complaints, to include obtaining a history of whether he experienced any back injury or pain during combat events.  

Then, following review of the record and examination of the Veteran, the examiner should respond to the following questions:

   a) Whether it is at least as likely as not (i.e. there is a 50 percent probability) that the Veteran's low back disability had its onset during the first period of active service from July 1978 to March 1992, or is due to an event during this period of service?

   b) Whether it is at least as likely as not (i.e. there is a 50 percent probability) that the Veteran's low back disability, diagnosed as nonradicular low back pain with x-ray evidence of very subtle narrowing of the L4-5 disc space, was aggravated beyond the normal progression of the disorder during active service from February 2003 to July 2005?
   
   c)  If and only if the Veteran reports aggravation of his back disability during combat events, the examiner is requested to accept as true the Veteran's reports of back injury and symptoms during combat and opine as to whether there is clear and unmistakable evidence that there was no increase in severity of the preexisting condition during combat or that any increase was the result of natural progression?

In rendering the opinions, the examiner should accept as true, for purposes of the examination only, the Veteran's reports of a back injury during the first period of active service in July 1985 and his description of constant lifting, moving, prolonged standing and "wear and tear" during both periods of active service.

The examiner should also consider and discuss the significance of the following:
* the Veteran's description of an original back injury in July 1985 and a July 1985 service treatment record reflecting treatment for muscular back strain;
* the Veteran's reports of recurrent low back pain prior to his second period of active service.  See Report of Medical History dated January 8, 2000; Service Treatment Records dated January 20, 2001;
* the diagnosis of nonradicular low back pain due to an April 2001 motor vehicle accident with x-ray evidence of very subtle narrowing of the L4-5 disc space.  See Service Treatment Records dated January 9, 2002;
* the in-service reports of back pain.  See Service Treatment Records dated August 16, 2004, June 22, 2005, June 28, 2005, and July 7, 2005; 
* the profile for chronic back pain secondary to motor vehicle accident.  See Report of Medical Assessment dated June 28, 2005;
* a November 2005 VA x-ray examination interpreted as showing slight narrowing of the L4-L5 intervertebral disc space with moderate hypertrophy spurring of the apposing end plates; and
* an August 2010 opinion from Dr. Skidmore suggesting that the Veteran's low back disability was aggravated during his second period of active service.

3.  Schedule the Veteran for a VA examination with the appropriate examiner to determine the current severity of the Veteran's service-connected bilateral plantar fasciitis with calluses.  The examiner should be directed to perform range of motion testing of both feet to determine the extent of limitation of motion due to pain on active motion and passive motion, and with weight-bearing and without weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4.  After the development requested above has been completed, the AOJ should readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


